DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed February 14, 2019. Claims 1-20 are pending. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 4/24/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “camera assembly…acquiring images of the eyes of the individual” in claim 1, “output device that receives information from a processor and displays or prints the diagnostic report” in claim 8, “adjustment assembly that slides vertically and horizontally” in claims 17 & 19, and “camera assembly mount that slides laterally and longitudinally relative to the stabilization tower” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, 
at line 1, the claim pertains to a “system for assessing ocular cyclotorsion in an individual”; however, none of the recited elements alone or in combination can assess ocular cyclotorsion in an individual. The Office suggests that Applicant amend the claim to include the processor that “receives data from the camera assembly and first and second gyroscopes,” “calculates angles between a disc-foveal line, the skull-horizontal axis and het earth-horizontal axis,” and determines the ocular cyclotorsion of said individual based on said angles; and,
at lines 8-9, the limitations “assuring that the camera assembly is completely upright” render the claim indefinite; for example, it is unclear how a gyroscope, on its own, is capable of “assuring that the camera assembly is completely upright”; and,
at lines 10-11, the limitations “wherein the camera assembly is utilized in acquiring images of the eyes of the individual” render the claim indefinite. For example, it is unclear whether the camera assembly includes a camera. As evidenced by claims 5 & 14, a “camera assembly” may simply refer to a mount that is configured to support or hold a camera, without the camera itself being a part of such a mount.
In regards to claim 4, at lines 1-2, the limitations “wherein the camera assembly images the retina” render the claim indefinite. For example, it is unclear whether the camera assembly includes a camera. As evidenced by claims 5 & 14, a “camera assembly” may simply refer to a mount that is configured to support or hold a camera, without the camera itself being a part of such a mount.
	In regards to claim 9, 
		at line 1, the claim pertains to a “method of providing an analysis of ocular cyclotorsion of an individual”; however, none of the recited steps alone or in combination analyzes ocular cyclotorsion in an individual; instead, the claim concludes with a step of “processing the measurements…to determine ocular cyclotorsion”; 
		at lines 8-10, the limitations “locating the individual's head relative to the inter-aural axis location assembly via engaging at least one head locating surface and at least two ear canal engaging members” appear to be incomplete and may thus render the claim indefinite; for example, unclear what engages the “at least one head locating surface and at least two ear canal engaging members”;
		at lines 11-12, the limitation “provide information to the processor” render the claim indefinite; for example, from the prior recitation of the “identifying information” at line 6 of the claim, it is unclear whether the “information” provided to the processor refers the “identifying information”; the Office submits that suggests that Applicant amend the claim to distinguish the different types of claimed information such as --first gyroscope angle-- and/or --second gyroscope angle--. The Office further notes that the use of the term “information” may refer to the name, model and/or other identifying information about the first and/or second gyroscope(s) rather than the angles such gyroscope(s) respectively measure(s); and,
		at line 17, the limitations “using the camera assembly to record images of the individual's eyes” render the claim indefinite. For example, it is unclear whether the camera assembly includes a camera. As evidenced by claims 5 & 14, a “camera assembly” may simply refer to a mount that is configured to support or hold a camera, without the camera itself being a part of such a mount.
	In regards to claim 10, the limitations “wherein using the camera assembly to record images of the individual's eyes further comprises recording images of each retina” render the claim indefinite. For example, it is unclear whether the camera assembly includes a camera. As evidenced by claims 5 & 14, a “camera assembly” may simply refer to a mount that is configured to support or hold a camera, without the camera itself being a part of such a mount. 
	In regards to claim 11, at line 2, the limitations “an output device that receives information from the processor” render the claim indefinite; for example, from the prior recitation of the “identifying information” at line 6 of claim 9, from which the claim depends, it is unclear whether the “information” received by the processor refers the “identifying information”; the Office suggests that Applicant amend the claim to distinguish the different types of claimed informations.
	In regards to claim 13, 
		at line 1, the claim pertains to a “method of providing an analysis of ocular cyclotorsion of an individual”; however, none of the recited steps alone or in combination analyzes ocular cyclotorsion in an individual; instead, the claim concludes with a step of “generating a report of the acquired data”; 
at lines 11-12,  the limitations “using a processor to process the images to determine a disc-foveal line as a line-34-Attorney Docket No. 1851-0042.02 traversing a center of the individual's optic disc and a center of the individual's fovea” render the claim indefinite; for example, it is unclear whether the claim pertains to determining a single disc foveal line using a plurality of images. For example, line 9 of the claim requires a step of “acquiring a [single] static image…of each retinae of the individual” whereas the instant step requires using a plurality of “images” to determine the single disc foveal line;
at lines 19-21, the limitations “followed by automated calculation of an angle between each disc-foveal line and (a) earth-horizontal axis and (b) skull-horizontal axis” render the claim indefinite; for example, it is unclear whether the claimed step is an outcome of the prior step of identifying the fovea and the optic disc; moreover, the limitations “each disc-foveal line” render the claim indefinite because it is unclear whether there is more than one disc-foveal line; and,
at line 21, the limitations “the acquired data” lack sufficient antecedent basis.
In regards to claim 20, the limitations “the camera assembly mount” lacks sufficient antecedent basis and should apparently read --the mount-- as per line 5 of claim 14 from which the claim depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 & 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhout et al. (US 2012/0074168) (“Osterhout” hereinafter).
In regards to claim 1, Osterhout discloses a system capable of assessing ocular cyclotorsion (i.e., eye rotation, see par 0333) in an individual, comprising: 
an inter-aural axis location assembly (102, 2102) having at least one head locating surface (122, 2116, 2142) and at least two ear canal engaging members (120, 2112) (see at least par 0123-0124 & 0183); 


    PNG
    media_image1.png
    326
    373
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    435
    media_image2.png
    Greyscale

a first gyroscope (i.e., a first one of the gyroscopes located in temple housing 2116) connected to the inter-aural axis location assembly 102 and capable of measuring a skull-horizontal axis relative to an earth-horizontal axis (see at least par 0184); 
a camera assembly 2102 located forward of the inter-aural axis location assembly 102 (see at least par 0183-0185); 
a second gyroscope (i.e., a second one of the gyroscopes located in temple housing 2116 or an integrated gyroscope 3406) connected to the camera assembly 2102 and capable of being utilized in measuring the earth-horizontal axis and assuring that the camera assembly is completely upright (see at least fig. 34A-B and par 0184 & 0229-0232); and 
wherein the camera assembly is utilized in acquiring images of the eyes of the individual (see at least par 0277 & 0333, 0338-0339).  
In regards to claim 2, Osterhout discloses the system of claim 1, wherein the inter-aural axis location assembly (102, 2102) further comprises at least two head locating surfaces (122, 2116, 2142) and the at least two ear canal engaging members (120, 2112) (see at least figs. 1 & 21 and par 0123-0124 & 0183).  
In regards to claim 4, Osterhout discloses the system of claim 1, wherein the camera assembly images the retina (see at least par 0296, 0333, 0339 & 0716).  
In regards to claim 5, Osterhout discloses the system of claim 4, wherein the camera assembly further utilizes a retinal camera (see at least par 0296, 0333, 0339 & 0716).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0084538) in view of Harter (US 1,662,670).
In regards to claim 14, Cho discloses an inter-aural axis location assembly (100A, 100B) and camera assembly 100D capable of being used in analysis of ocular cyclotorsion, wherein the inter-aural axis location assembly (100A, 100B) 

    PNG
    media_image3.png
    300
    416
    media_image3.png
    Greyscale

having at least one head locating surface 122 and at least two ear canal engaging members 102; and the camera assembly 100D further comprises a mount 168 located forward of the stabilization tower 100 (see at least fig. 1 and par 0034).
	Cho discloses the inter-aural axis location assembly and camera assembly, as described above, that fails to explicitly teach a stabilization tower.
	However, Harter teaches that it is known to provide an inter-aural axis location

    PNG
    media_image4.png
    294
    194
    media_image4.png
    Greyscale

assembly further comprises a stabilization tower 10 (see at least figs. 1-3 and pg. 2, lines 15-23, 38-49 & 74-81). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho with a stabilization tower as taught by Harter since such a modification would amount to a simple substitution of one known element (i.e. the ear mount portion 100A, chin mount portion 100B and bite fork mount portion 100B of Cho) for another (i.e., the combined ear, chin and bite fork mount portions as taught by Harter) to obtain predictable results such as providing the ear, chin, and bite fork mounts under one easily maneuverable member to achieve the same goal of accurately adjusting to the face of the individual so as to thereby obtain accurate measurements with respect to the forehead, nose bridge,  chin and teeth (see at least lines74-89 of Harter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Cho discloses the inter-aural axis location assembly and camera assembly of claim 14, that fails to explicitly teach an inter-aural axis location assembly and camera assembly wherein the inter-aural axis location assembly further comprises at least two head locating surfaces including a forehead rest support and a chinrest support. However, Harter discloses an inter-aural axis location assembly wherein the inter-aural axis location assembly further comprises at least two head locating surfaces including a forehead rest support 24 and a chinrest support 28 (see at least figs. 1-3 and pg. 2, lines 15-23, 38-49 & 74-81). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho wherein the inter-aural axis location assembly further comprises at least two head locating surfaces including a forehead rest support and a chinrest support as taught by Harter since such a modification would amount to a simple substitution of one known element (i.e. the ear mount portion 100A, chin mount portion 100B and bite fork mount portion 100B of Cho) for another (i.e., the combined ear, chin and bite fork mount portions as taught by Harter) to obtain predictable results such as providing the ear, chin, and bite fork mounts under one easily maneuverable member to achieve the same goal of accurately adjusting to the face of the individual so as to thereby obtain accurate measurements with respect to the forehead, nose bridge,  chin and teeth (see at least lines74-89 of Harter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Cho discloses the inter-aural axis location assembly and camera assembly of claim 14, that fails to explicitly teach an inter-aural axis location assembly and camera assembly wherein the at least two ear canal engaging members are adjustable vertically and horizontally. However, Harter discloses an inter-aural axis location assembly wherein the at least two ear engaging members (21, 22) are adjustable vertically (i.e., via screw 6) and horizontally (via screw 20) (see at least figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho wherein the at least two ear canal engaging members of Cho are adjustable vertically and horizontally as taught by Harter since such a modification would amount to a simple substitution of one known element (i.e. the ear mount portion 100A, chin mount portion 100B and bite fork mount portion 100B of Cho) for another (i.e., the combined ear, chin and bite fork mount portions as taught by Harter) to obtain predictable results such as providing the ear, chin, and bite fork mounts under one easily maneuverable member to achieve the same goal of accurately adjusting to the face of the individual so as to thereby obtain accurate measurements with respect to the forehead, nose bridge,  chin and teeth (see at least lines74-89 of Harter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Cho discloses the inter-aural axis location assembly and camera assembly of claim 16, that fails to explicitly teach an inter-aural axis location assembly and camera assembly wherein the at least two ear canal engaging members are connected to an -35-Attorney Docket No. 1851-0042.02 adjustment assembly that slides vertically and horizontally. However, Harter discloses an inter-aural axis location assembly wherein the at least two ear engaging members (21, 22) are connected to an -35-Attorney Docket No. 1851-0042.02adjustment assembly that slides vertically (via set screw 6) and horizontally (via set screw 20) (see at least figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho wherein the at least two ear canal engaging members of Cho are connected to an-35-Attorney Docket No. 1851-0042.02 adjustment assembly that slides vertically and horizontally as taught by Harter since such a modification would amount to a simple substitution of one known element (i.e. the ear mount portion 100A, chin mount portion 100B and bite fork mount portion 100B of Cho) for another (i.e., the combined ear, chin and bite fork mount portions as taught by Harter) to obtain predictable results such as providing the ear, chin, and bite fork mounts under one easily maneuverable member to achieve the same goal of accurately adjusting to the face of the individual so as to thereby obtain accurate measurements with respect to the forehead, nose bridge,  chin and teeth (see at least lines74-89 of Harter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (‘538) in view of Harter (‘670) further in view of Kopf et al. (US 4,256,112) (“Kopf” hereinafter).
In regards to claim 18, Cho as modified by Harter discloses the inter-aural axis location assembly and camera assembly of claim 14, that fails to explicitly teach an inter-aural axis location assembly and camera assembly wherein the stabilization tower further comprises a frame and a cylindrical fixture that is rotatable relative to the frame, with the cylindrical fixture further comprising the at least one head locating surface, and the at least two ear canal engaging members being connected to the cylindrical fixture. However, Kopf discloses an inter-aural axis location assembly wherein the stabilization tower further comprises a frame 230 and a cylindrical fixture 20 that is rotatable relative to the frame 230, with the cylindrical fixture 20 further comprising the at least one head locating surface 70, and the at least two ear engaging members (37, 47) being connected to the cylindrical fixture 20 (see at least abstract, figs. 1-3 & 12-14 and col. 2, lines 14-30 & col. 5, lines 54-68 & col. 6, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho as modified by Harter wherein the stabilization tower further comprises a frame and a cylindrical fixture that is rotatable relative to the frame, with the cylindrical fixture further comprising the at least one head locating surface, and the at least two ear canal engaging members being connected to the cylindrical fixture as taught by Kopf since such a modification would amount to a simple substitution of one known element (i.e. the ear mount portion as taught by Cho) for another (i.e., the ear mount as taught by Kopf) to obtain predictable results such as providing the ear, chin, and bite fork mounts under one easily maneuverable member to achieve the same goal of controlling the precise elevation of the individual’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Cho as modified by Harter discloses the inter-aural axis location assembly and camera assembly of claim 18, that fails to explicitly teach an inter-aural axis location assembly and camera assembly wherein the at least two ear canal engaging members are connected to an adjustment assembly that is connected to the cylindrical fixture and that slides vertically and horizontally. However, Kopf discloses an inter-aural axis location assembly wherein the at least two ear canal engaging members (37, 47) are connected to an adjustment assembly (32, 42) that is connected to the cylindrical fixture 20 and that slides vertically and horizontally (through hole 64) (see at least figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho as modified by Harter wherein the at least two ear canal engaging members are connected to an adjustment assembly that is connected to the cylindrical fixture and that slides vertically and horizontally as taught by Harter since such a modification would amount to a simple substitution of one known element (i.e. the ear mount portion as taught by Cho) for another (i.e., the ear mount as taught by Kopf) to obtain predictable results such as providing the ear, chin, and bite fork mounts under one easily maneuverable member to achieve the same goal of controlling the precise elevation of the individual’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (‘538) in view of Harter (‘670) further in view of Jolson et al. (US 5,094,521) (“Jolson” hereinafter).
Cho as modified by Harter discloses the inter-aural axis location assembly and camera assembly of claim 14, that fails to explicitly teach an inter-aural axis location assembly and camera assembly wherein the camera assembly mount slides laterally and longitudinally relative to the stabilization tower. 
However, Jolson discloses a camera assembly wherein the camera assembly mount 36 slides laterally and longitudinally relative to the stabilization tower 14 (see at least abstract, figs. 1 and col. 2, lines 34-45 & 41-46). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the inter-aural axis location assembly and camera assembly of Cho as modified by Harter wherein the camera assembly mount slides laterally and longitudinally relative to the stabilization tower as taught by Jolson since such a modification would amount to a simple substitution of one known element (i.e. the camera assembly of Cho) for another (i.e., the camera assembly of Jolson) to obtain predictable results such as providing an adjustable camera assembly capable of being moved and fixed along 3-axes--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Allowable Subject Matter
Claims 3 & 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0162947 to Spasovski discloses a method and device for determining the eye torsion.
US 2016/0085299 to Horeshi discloses facilitating dynamic eye torsion-based eye tracking on computing devices.
US 2003/0223037 to Chernyak discloses methods and systems for tracking a torsional orientation and position of an eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791